In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00084-CV



        IN THE INTEREST OF J.N.R., A CHILD



        On Appeal from the 146th District Court
                 Bell County, Texas
             Trial Court No. 264,127-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Jean-Pierre Fernandez has filed his pro se appeal from the Bell County District Court1

determination that he is the father of J.N.R., a child born in 1999 to Joan Gorgette Ramsey.

         The precise nature of Fernandez’ points of appeal are extraordinarily difficult to ascertain

because his purported brief (which is only one page in length and which cites neither the record

nor any authority) complains that he “never had a chance for a fair trial,” that “[t]he points for

review are the child’s custody and calculated back child support,” and that the order as entered is

“not on the best child’s interest [sic].”2 The relief that Fernandez seeks is “an opportunity to prove

that it is in the best interest of the child to live in his home,” and he desires to “present evidence

that the calculation for back child support is flawed.”

         [P]ro se litigants are held to the same standards as licensed attorneys and must
         comply with all applicable rules of procedure. Sweed v. City of El Paso, 195
S.W.3d 784, 786 (Tex. App.—El Paso 2006, no pet.). A pro se litigant is required
         to properly present [his] case on appeal, just as [he] is required to properly present
         [his] case to the trial court. Martinez v. El Paso Cnty., 218 S.W.3d 841, 844 (Tex.
         App.—El Paso 2007, pet. struck). If this were not the rule, pro se litigants would
         benefit from an unfair advantage over those parties who are represented by counsel.
         Id.

Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). We cannot make

allowances just because a litigant is not an attorney. Foster v. Williams, 74 S.W.3d 200, 202 (Tex.

App.—Texarkana 2002, pet. denied).


1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
2
 A reply brief filed by Fernandez purports to present evidence that was never before the trial court, but makes no
attempt to present points of error.

                                                          2
       Anyone looking at Fernandez’ brief would be immediately struck by its inadequacy. The

Texas Rules of Appellate Procedure prescribe the required contents and organization of an

appellant’s brief. See TEX. R. APP. P. 38.1. Summarizing, such a brief is required to concisely

state all issues or points presented for review and, among other things, must contain a clear, concise

argument for the contentions made, with appropriate citations to authorities and to the record. TEX.

R. APP. P. 38.1(i). An appellate court is not permitted to speculate as to the substance of the

specific issues asserted by an appellant. Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex.

App.—Dallas 2004, pet. denied).        An appellant’s failure to cite legal authority or provide

substantive analysis of a legal issue results in waiver of the complaint. Fredonia State Bank v.

Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).

       If we simply look to determine what relief Fernandez seeks, it is apparent that he would

very much like a “do over” (i.e., a new trial). We observe that Fernandez was given ample

opportunity at the trial level to present any defense he would have had to the claims of paternity

and the obligations which arose from the finding that he was the father of the child the subject of

this lawsuit. Fernandez did not do so and, by his inadequate briefing, has waived any complaint

he may have had to any potential irregularities in the proceedings below.

       Nevertheless, we have reviewed the proceedings of the trial court to determine that it had

jurisdiction over Fernandez and the subject matter and that we obtained jurisdiction of the matter

on appeal. We find nothing untoward with regard to jurisdiction.




                                                  3
      We affirm the judgment of the trial court.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      April 6, 2016
Date Decided:        May 13, 2016




                                               4